DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the image domain" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ran Gan et al., “Feature-aware texturing”.

Independent claim 1, Gal discloses a method for manipulating an image using at least one image control handle (i.e. constrained texture mapping applied to point correspondences between a texture and a 3D model – p. 297, Introduction), the image comprising pixels (Fig. 1), wherein at least one set of constrained pixels defines a constrained region having a transformation constraint (i.e. constrain the shape boundary or image interior - p. 297, Introduction); the method comprising: 

transforming pixels of the image based on an input received from the manipulation of the at least one image control handle (i.e. warp the image based on user specification - p. 298, col. 1, Para 2; selection of features, via selection tools, guides transformation – p. 298, col. 1, Para 2, 3); 

wherein the transformation constraint applies to the pixels inside the constrained region (i.e. select feature undergo similarity transformation – p. 298, col. 1, Para 1; Fig. 1), and the degree to which the transformation constraint applies to any respective pixel outside the constrained region is conditional on the distance between the respective pixel and the constrained region (i.e. a decay function decreases the transformation in the vicinity of the constrained feature as a function of distance; smoothing deformation from a center of the transformation – p. 299, col. 1, Para 1; col. 2, Para 3, sec. 2.1 Smoothing the mapping; p. 300, col. 1, Para 1).  



Claim 2, Gal discloses the method of claim 1, wherein the input comprises information relating to the displacement of the at least one image control handle from an original location in the image to a displaced location in the image (i.e. select features undergo a similarity transformation – p. 298, col. 1, Para 2; user manipulations set new positions for nodes – p. 300, col. 1, sec. 3. Interactive texture mapping, Para 1).  




Claim 3, Gal discloses the method of claim 2, wherein each pixel transformation is weighted by the distance from each respective pixel to an original location of the at least one image control handle such that pixels located nearer the original location of the image control handle are more influenced by the displacement of the at least one image control handle than those further away (i.e. user manipulations set new positions for nodes – p. 300, col. 1, sec. 3. Interactive texture mapping, Para 1; the transformation is weighted and applies a weight of 1 outside the feature and a weight greater than 1 inside the feature – p. 299; col. 2, Para 3, sec. 2.1 Smoothing the mapping; decreases the transformation in the vicinity of the feature as a function of distance; smoothing deformation from a center of the transformation – p. 299, col. 1, Para 1; col. 2, Para 3, sec. 2.1 Smoothing the mapping; p. 300, col. 1, Para 1).



Claim 4, Gal discloses the method of claim 1, wherein the degree to which the transformation constraint applies to pixels outside the constrained region approaches zero for pixels at the original location of the at least one control handle (i.e. boundary nodes are constrained to their position – p. 299, col. 2, Para 1).




Claim 5, Gal discloses the method of claim 2, wherein transforming each pixel based on the input comprises: determining a first set of pixel transformations for the pixels outside the constrained region (i.e. pixels outside an image feature undergo a warping transformation; background regions deform more – p. 298, col. 1, Para 1-2), each pixel transformation of the first set of pixel transformations being based on the displacement of the at least one image control handle (i.e. user manipulations set new positions for nodes – p. 300, col. 1, sec. 3. Interactive texture mapping, Para 1; determining a second set of pixel transformations for pixels inside the constrained region (i.e. pixels inside an image feature undergo a similarity transformation – p. 298, col. 1, Para 1), each pixel transformation of the second set of pixel transformations based on the displacement of the at least one image control handle and the transformation constraint (i.e. user manipulations set new positions for nodes – p. 300, col. 1, sec. 3. Interactive texture mapping, Para 1; warp the image based on user specification - p. 298, col. 1, Para 2; decreases the transformation in the vicinity of the feature as a function of distance; smoothing deformation from a center of the transformation – p. 299, col. 1, Para 1; col. 2, Para 3, sec. 2.1 Smoothing the mapping; p. 300, col. 1, Para 1).  




Claim 6, Gal discloses the method of claim 5, further comprising: 
applying the second set of transformations to the pixels inside the constrained region (i.e. perform similarity transformation of varying sizes on masked features – p. 298, col. 2, sec. 2 Feature-aware mapping, Para 2; p. 299, col. 1, Para 1); and 

applying a respective blended transformation to pixels outside the constrained region, wherein the blended transformation for a particular pixel outside the constrained region is a blend between the first and second transformation, and the degree to which the pixel follows the first transformation and/or the second transformation is determined by the distance between the respective pixel and the constrained region (i.e. decrease the transformation in the vicinity of the feature as a function of distance; smoothing deformation from a center of the transformation – p. 299, col. 1, Para 1; col. 2, Para 3, sec. 2.1 Smoothing the mapping; p. 300, col. 1, Para 1).  




Claim 7, Gal discloses the method of claim 5, wherein the first and second sets of transformations are determined by minimising a moving least squares function (i.e. using least squares to determine transformation equations – p. 299, col. 1, Para 1; col. 2, Para 1).



Claim 8, Gal discloses the method of claim 1 wherein the image further comprises 
a plurality of constrained regions, each constrained region defined by a respective set of constrained pixels (i.e. different constrained regions corresponding to body/legs of separate children in an image – Fig. 1),
and each constrained region having a respective transformation constraint associated therewith (i.e. feature masks are defined by the user – p. 298, col. 1, Para 2; the masks undergo transformations of varying size - col. 2, sec. 2. Feature-aware mapping, Para 2; p. 299, col. 1, Para 1), wherein the degree to which a particular transformation constraint applies to each pixel outside the constrained regions is based on the distance between a respective pixel and the constrained region associated with the particular transformation constraint (i.e. background regions deform more – p. 298, col. 1, Para 1-2; warp the image based on user specification - p. 298, col. 1, Para 2; decrease the transformation in the vicinity of the feature as a function of distance – p. 299, col. 1, Para 1; col. 2, Para 3, sec. 2.1 Smoothing the mapping; p. 300, col. 1, Para 1).



Claim 9, Gal discloses the method of claim 8, wherein the constrained regions are not spatially contiguous (i.e. different constrained regions corresponding to body/legs of separate children in an image – Fig. 1).


Claim 10, Gal discloses the method of claim 8, wherein each constrained region is associated with a different transformation constraint (i.e. feature masks are defined by the user – p. 298, col. 1, Para 2; the masks undergo transformations of varying size - col. 2, sec. 2. Feature-aware mapping, Para 2; p. 299, col. 1, Para 1).  



Claim 11, Gal discloses the method of wherein the distance between the respective pixel and the constrained region is a distance between the pixel and a border of the constrained region (i.e. a decay function decreases the transformation 



Claim 12, Gal discloses the method of claim 1, wherein the at least one image control handle is a plurality of image control handles (i.e. warp the image based on user specification - p. 298, col. 1, Para 2; selection of features, via selection tools, guides transformation – p. 298, col. 1, Para 2, 3)

and the input comprises information about the displacement of each of the plurality of image control handles (i.e. user interactive manipulations set new positions for nodes in each group of control points/vectors – p. 300, col. 1, sec. 3. Interactive texture mapping, Para 1); and 

the method comprises: transforming each pixel based on the displacement of each of the plurality of image control handles (i.e. user manipulations are interpreted by the system – p. 300, col. 1, sec. 3 Interactive texture mapping, Para 1 – the image is interactively manipulated when the user manipulates the boundary constraints – p. 301, col. 1, Para 1).  



Claim 13, Gal discloses the method of claim 4-22 , wherein the degree to which the transformation of a particular pixel is influenced by the displacement of a particular image control handle is based on a weighting factor (i.e. a decay function decreases the transformation in the vicinity of the constrained feature as a function of distance; smoothing deformation from a center of the transformation via a smooth weighting function – p. 299, col. 1, Para 1; col. 2, Para 3, sec. 2.1 Smoothing the mapping; p. 300, col. 1, Para 1), the weighting factor being based on the distance from the particular pixel to an original location of the particular image control handle (i.e. the transformation is weighted and applies a weight of 1 outside the feature and a weight greater than 1 inside the feature – p. 299; col. 2, Para 3, sec. 2.1 Smoothing the mapping).  

Claim 14, Gal discloses the method of claim 12, wherein the plurality of image control handles comprises a number of displaceable image control handles (i.e. user interactive manipulations set new positions for nodes in each group/quad of control points/vectors – p. 300, col. 1, sec. 3. Interactive texture mapping, Para 1) and a number of virtual image control handles which are not displaceable (i.e. boundary nodes are constrained – p. 299, col. 2, Para 1), the virtual image control handles being located around a border of the constrained region  (i.e. boundary nodes are constrained – p. 299, col. 2, Para 1), and wherein the virtual image control handles are for lessening the influence of the displaceable image control points on the transformation of the constrained pixels (i.e. weights are discontinuous at the ; wherein the method further comprises: weighting the transformation of each respective pixel outside the constrained region based on the distance from each respective pixel outside the constrained area to each respective displaceable image control handle (i.e. a decay function decreases the transformation in the vicinity of the constrained feature as a function of distance – p. 299, col. 1, Para 1; col. 2, Para 3, sec. 2.1 Smoothing the mapping; p. 300, col. 1, Para 1; the transformation is weighted and applies a weight of 1 outside the feature – p. 299; col. 2, Para 3, sec. 2.1 Smoothing the mapping); and weighting the transformation of each respective constrained pixel inside the constrained region based on distances from each respective constrained pixel to each of the plurality of image control handles, including the displaceable image control handles and the virtual image control handles (i.e. a decay function decreases the transformation in the vicinity of the constrained feature as a function of distance – p. 299, col. 1, Para 1; col. 2, Para 3, sec. 2.1 Smoothing the mapping; p. 300, col. 1, Para 1; the transformation is weighted and applies a weight greater than 1 inside the feature – p. 299; col. 2, Para 3, sec. 2.1 Smoothing the mapping; weights in the region around the feature boundaries are a function of the distance to the center of the feature – p. 300, col. 1, Para 1).


Claim 15, Gal discloses the method of claim 1, wherein the at least one image control handle is selected from the group consisting of a point inside the image domain, a point outside the image domain, and a line in the image (i.e. user interactive .


Claim 16, Gal discloses the method of wherein the constrained region and/or the transformation constraint is selected by a user (i.e. constrain the shape boundary or image interior - p. 297, Introduction; warp the image based on user specification - p. 298, col. 1, Para 2; selection of features, via selection tools, guides transformation – p. 298, col. 1, Para 2, 3).



Claim 17, Gal discloses the method of claim 1, wherein the transformation constraint is selected from the group consisting of a constraint that the pixels within the constrained region must move coherently under a translation transformation (i.e. stretch the image in one direction - p. 299, col. 2, Para 2);  

a constraint that the pixels within the constrained region must move coherently under a rotation transformation (i.e. rotation transformation – p. 299, col. 1, Para 1); 

a constraint that the pixels within the constrained region must move coherently under a stretch and/or skew transformation (i.e. stretch the image in one direction - p. 299, col. 2, Para 2);
 
a constraint that the relative locations of the pixels within the constrained region must be fixed with respect to one another (i.e. similarity transformation – p. 299, col. 1, Para 1), and combinations thereof (i.e. rotation and similarity transformation – p. 299, col. 1, Para 1).  




Claim 18, Gal discloses the method of the transformation constraint comprises a directional constraint such that the pixels in the constrained region may only be translated, or stretched, positively or negatively, along a particular direction (i.e. the image is stretched in one direction – p. 299, col. 2, Para 1).


Claim 19, Gal discloses the method of claim 1, wherein those pixels located around a border of the image are additionally constrained such that they only be translated, or stretched, along the border of the image or transformed outside the image domain (i.e. image area around a border of a constrained region, e.g. children, are transformed – Fig. 1; p. 302, col. 1, Para 1).  


the degree to which the transformation constraint applies to any respective pixel outside of the constrained region can be modified through a predetermined factor (i.e. modify transformation with an average scale factor – p. 299, col. 2, Para 2).


Claim 21, Gal discloses the method of claim 1, wherein the degree to which the transformation constraint applies to any respective pixel outside the constrained region is conditional on the relative distances between the respective pixel and the constrained region, and between the respective pixel and the original location of the at least one image control handle (i.e. user manipulations set new positions for nodes – p. 300, col. 1, sec. 3. Interactive texture mapping, Para 1; warp the image based on user specification - p. 298, col. 1, Para 2; decreases the transformation in the vicinity of the feature as a function of distance; smoothing deformation from a center of the transformation – p. 299, col. 1, Para 1; col. 2, Para 3, sec. 2.1 Smoothing the mapping; p. 300, col. 1, Para 1).


Claim 22, Gal discloses the method of the transformation of the pixels in the constrained region takes the form of a predetermined type of transformation (i.e. the image features undergo a rigid or similarity transformation – p. 299, col. 1, Para 1).
	


Claim 23, Gal discloses the method of claim 22, wherein the type of transformation is: selected from the group consisting of a stretch (i.e. stretch the image in one direction - p. 299, col. 2, Para 2), a rotation (i.e. rotation transformation – p. 299, col. 1, Para 1), a translation (i.e. stretch the image in one direction - p. 299, col. 2, Para 2), an affine transformation (i.e. similarity preserving mapping allows uniform scaling of  features – p. 301, col. 2, Para 2); and , a similarity transformation (i.e. similarity transformation – p. 299, col. 1, Para 1), and combinations thereof (i.e. rotation and similarity transformation – p. 299, col. 1, Para 1).  








Claim 24, Gal discloses the method of claim 1, further comprising: 
determining, for each pixel in the constrained region, a constrained region pixel transformation based on the manipulation of the at least one control handle and the transformation constraint (i.e. constrain the shape boundary or image interior - p. 297, Introduction; warp the image based on user specification - p. 298, col. 1, Para 2; selection of features, via selection tools, guides transformation – p. 298, col. 1, Para 2, 3), and 
determining, for each pixel outside the constrained region, both a constrained transformation and an unconstrained transformation, the constrained transformation being based on the manipulation of the at least one control handle and the transformation constraint (i.e. user manipulations set new positions for nodes – p. 300, col. 1, sec. 3. Interactive texture mapping, Para 1; warp the image based on user specification - p. 298, col. 1, Para 2; decreases the transformation in the vicinity of the feature as a function of distance; smoothing deformation from a center of the transformation – p. 299, col. 1, Para 1; col. 2, Para 3, sec. 2.1 Smoothing the mapping; p. 300, col. 1, Para 1; the transformation is weighted and applies a weight of 1 outside the feature and a weight greater than 1 inside the feature – p. 299; col. 2, Para 3, sec. 2.1 Smoothing the mapping), and the unconstrained transformation being based on the manipulation of the at least one image control handle (i.e. user manipulations set new positions for nodes – p. 300, col. 1, sec. 3. Interactive texture mapping, Para 1; warp the image based on user specification - p. 298, col. 1, Para 2). 



 
Claim 25, Gal discloses the method of claim 24, wherein the unconstrained transformation for each pixel outside the constrained region is based on the manipulation of the at least one image control handle and is not based on the transformation constraint (i.e. user interactive manipulations set new positions for nodes in each group/quad of control points/vectors – p. 300, col. 1, sec. 3. Interactive texture mapping, Para 1; background regions deform more – p. 298, col. 1, Para 1-2; shape boundaries are constrained – p. 297, sec. 1. Introduction).




transforming the pixels in the constrained region based on the constrained region pixel transformations determined for the constrained pixels (i.e. constrain the shape boundary or image interior - p. 297, Introduction; warp the image based on user specification - p. 298, col. 1, Para 2; selection of features, via selection tools, guides transformation – p. 298, col. 1, Para 2, 3); and transforming the pixels outside the constrained region based on a blended transformation (i.e. smoothing deformation from a center of the transformation – p. 299, col. 1, Para 1; col. 2, Para 3, sec. 2.1 Smoothing the mapping; p. 300, col. 1, Para 1), the blended transformation for a particular pixel outside the constrained region being based on the constrained transformation and the unconstrained transformation determined for the particular pixel (i.e. user manipulations set new positions for nodes – p. 300, col. 1, sec. 3. Interactive texture mapping, Para 1; warp the image based on user specification - p. 298, col. 1, Para 2; decreases the transformation in the vicinity of the feature as a function of distance; smoothing deformation from a center of the transformation – p. 299, col. 1, Para 1; col. 2, Para 3, sec. 2.1 Smoothing the mapping; p. 300, col. 1, Para 1; the transformation is weighted and applies a weight of 1 outside the feature and a weight greater than 1 inside the feature – p. 299; col. 2, Para 3, sec. 2.1 Smoothing the mapping), 7 DMUS 166312020-1.106970.0020Atty. Docket No. 106970-0020 wherein the degree to which the blended transformation follows either the constrained or the unconstrained transformation at that particular pixel is determined by a blending factor based on the relative distances between the particular pixel and the original location of the at least one image control handle, and between the particular pixel and the constrained region(i.e. user manipulations 




Independent claim 27, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619